DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed on 06/17/2022, have been fully considered and are persuasive.  In the light of the amendment to the claims and the arguments filed on 06/17/2022, the previous rejections have been withdrawn. 

Election/Restrictions
Claim 8 is allowable. The restriction requirement between species 1, 2, 3 and 4, as set forth in the Office action mailed on 03/31/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/31/2021 is partially withdrawn.  Claim 9, directed to specie 1 (the Si-containing compound is a disilazane), claim 13, directed to specie 3 (the Si-containing compound is an aminosilane), and claim 15, directed to species 4 (the Si-containing compound is a siloxane) are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 25-37, directed to Group II (a method for treating a substrate), claim 38, directed to Group III (sublimating material), claim 39, directed to Group IV (sublimating material), and claim 40, directed to Group V (sublimating material) are withdrawn from consideration because they do not require all the limitations of the allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application should be amended as follows:
		Cancel claims 25-40 (withdrawn, claims 25-40 are directed to non-elected inventions, the election was made without traverse on 05/20/2021).

	Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is: US 2017/0345683 to Sasaki et al., which teaches a method for treating a substrate comprising the step of supplying a water repellent agent [0240-0251] and a fluorinated carbon compound to a substrate having a patterned disposed on the surface [0016 and 0240], maintaining the water repellent agent and the fluorinated carbon compound on the surface for a time sufficient to modify the surface [0260], a solidifying step (figure 12, S14) after the application of the supply of the water repellent agent and the process liquid comprising a sublimating substance including a fluorinated carbon compound creating a solidify body (see figure 12) [0016 and 0254], and a sublimating step for removing the solidified body (figure 12, S15) (see figure 12) [0016 and 0254]). 
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of the sublimating compound is selected from the group consisting of glacial acetic acid, octamethylcyclotetrasiloxane, pentafluorophenol, 2-acetyl-5-methyl furan, p-chlorotoluene, acrylic acid, pyrimidine, 4-methyl thiazole, p-xylene, ethylene dibromide, paraldehyde, ethylenediamine, 1,4-dioxane, formic acid, hexafluorobenzene, benzene, cyclohexane, 4- pyridinol, camphene, 2,2-dimethyl-1-propanol, cyanamide, dimethyl carbonate, trimethylsilanol, dimethyl sulfoxide, cyclohexanol, and trimethylacetonitrile, in combination with the other process steps as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714  

/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714